TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00284-CV


                         Jeffrey Olson and Deborah Olson, Appellants

                                                 v.

                               Sabre Commercial, Inc., Appellee


                 FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
           NO. 19-1469-A, THE HONORABLE SHERRI TIBBE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on June 21, 2021.

On June 29, 2021, we notified appellants that no clerk’s record had been filed due to their failure

to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record. The

notice requested that appellants on or before July 9, 2021, provide this Court with written

verification that payment has been made for the clerk’s record, written verification that payment

arrangements have been made to pay for the clerk’s record, or written documentation that

appellants are entitled to proceed without payment of costs. See Tex. R. Civ. P. 145; Tex.

R. App. P. 20.1. Further, the notice warned that the appeal may be dismissed for want of

prosecution if the requested documentation is not timely filed. See Tex. R. App. P. 37.3(b). On

July 9, 2021, this Court received a letter from the district clerk stating that appellants had not

paid for the clerk’s record. On December 10, 2021, this Court sent out another notice explaining

that the clerk’s record was overdue, that the district clerk informed this Court that appellants had
not paid or made arrangements to pay for the clerk’s record, and that the appeal will be dismissed

for want of prosecution if the Court did not receive by December 20, 2021, written verification

that payment had been made for the clerk’s record, written verification that payment

arrangements have been made to pay for the clerk’s record, or written documentation showing

that appellants are entitled to proceed without payment of costs. To date, appellants have not

responded to this Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to appellants’ failure to pay

or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless appellants were entitled to proceed without

payment of costs. Id. In this case, appellants have not established that they are entitled to

proceed without payment of costs. See Tex. R. Civ. P. 145. Because appellants have failed to

pay or make arrangements to pay the clerk’s fee for preparing the clerk’s record, this appeal is

dismissed for want of prosecution.



                                               __________________________________________
                                               Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Prosecution

Filed: December 31, 2021




                                                  2